     Case 1:16-cv-03306-RDB Document 107 Filed 05/30/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


       NICHOLAS COTTMAN
                                              *
                       Plaintiff
                                              *
               vs.                                    Civil Action No. 1:16-cv-3306-RDB
                                              *
       KWASI RAMSEY, ET AL.
                                              *
                       Defendants

               **************************************

               PLAINTIFF’S MOTION FOR ORDER OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Nicholas Cottman,

by and through his counsel, hereby requests that this Court dismiss the above-captioned

case with prejudice, with each party to bear his own attorneys’ fees and costs. Plaintiff’s

counsel has received approval to dismiss the case on the above terms from counsel for

Jemiah Green, but has not received consent from Defendants Kwasi Ramsey or Richard

Hanna due to their refusal to participate in these proceedings, or respond to attempts to

contact them. Plaintiff thereby brings this Motion because all parties are unavailable to

sign a Stipulation of Dismissal, and has attached a Proposed Order of Dismissal as

“Exhibit A”.

                                              /s/    Masai D. McDougall /s/
                                              Masai D. McDougall
                                              THE PEOPLE’S LAW FIRM
                                              200 E. Lexington St., Suite 1111
                                              Baltimore, MD 21202
                                              202.361.9328 Mobile
                                              410.528.9751 Phone
                                              240. 331.1134 Facsimile
                                              masai.mcdougall@thepeopleslawfirm.net
                                              Attorney for Plaintiff Nicholas Cottman
    Case 1:16-cv-03306-RDB Document 107 Filed 05/30/19 Page 2 of 2



                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of May, 2019, the foregoing
Plaintiff’s Motion for Order of Dismissal and [Proposed] Order of Dismissal were
electronically filed and served on all counsel of record through the Court’s CM/ECF
system and sent by U.S. Mail to the following individuals:

Kwasi Ramsey
4 Trestlewood Ct.
Randallstown, MD 21133

Richard Hanna
1641 Poole Rd.
Darlington, MD 21034


Dated: May 30, 2019                         /s/   Masai D. McDougall       /s/
                                            Masai D. McDougall
